Title: From Thomas Jefferson to Thomas Pinckney, 1 September 1793
From: Jefferson, Thomas
To: Pinckney, Thomas



Dr Sir
Philadelphia Sep. 1. 1793
 
The inclosed affidavit will inform you of the capture of the ship Jay, an American vessel, laden with flour &c. alledged to be American property, bound to Havre de grace, taken by the armed brig Orestes and carried into Plymouth. Though nothing is yet known of the further proceedings against her, yet I have thought it well, not to lose time, to inclose you the affidavit, and to desire that if the owners should not be able to obtain justice through the ordinary channel of the courts, you will then interfere on their behalf, as far as their evidence will justify, to
 
procure from the government the redress to which you shall find them entitled. The unworthy deception practised by the commander of the armed vessel will surely more than obliterate all the effects of the declarations into which he frightened or decoyed the master of the Jay. I send this to the persons concerned to be used or not as they shall find necessary. I have the honor to be with great esteem Dr. Sir your most obedt. servt

Th: Jefferson

